Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application has priority documentation to the parent application which is a PCT designating the U.S., the priority is acknowledged. 
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.
Applicant argues Lee does not teach wherein the format rule specifies that only when a size of the coding tree unit of the video is greater than 32x32, a first syntax element indicative of a maximum transform block size is included in the bitstream.
Examiner disagrees Lee teaches, 
wherein the format rule specifies a size 32x32, a first syntax element indicative of a maximum transform block size is included in the bitstream, (Figs. 1&2; 0144: information on a CTU size, information on a minimum block size, information on a maximum block size, information on a maximum block depth, information on a minimum block depth; 0184-9;0187: Information of the maximum and/or minimum size of the coding unit and information of the maximum and/or minimum size of the transformation block may be signaled or determined; 0189: Difference information between the size of a CTU and the maximum size of a transformation block may be signaled or determined…For example, for an intra slice, the maximum size of a ternary tree may be 32×32; 0554).
Lee does not explicitly disclose the following, however Lee teaches only when a size of the coding tree unit of the video is greater than (0190-0203: size conditions correlating to deduced information; 0190-1: As another example, the maximum size of a binary tree and/or the maximum size of a ternary tree may be signaled or determined at the slice level. Alternatively, the minimum size of the binary tree and/or the minimum size of the ternary tree may be signaled or determined at the slice level. Depending on size and depth information of the above-described various blocks, quad partition information, multi-type tree partition indication information, partition tree information and/or partition direction information may be included or may not be included in a bit stream; 0554)
The citations have been updated with excerpts from previously cited paragraphs in hopes to show how the citation would appear obvious in that they teach making a 32x32 block a known feature and also giving a list of information that could be signaled like max/min sizes of transform blocks and coding tree units.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1,3, 11-14, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2022/0030226.

Lee discloses:
1. and under similar rationale 13. 16. 19. (0567) A method of processing video data, comprising: performing a conversion between a video comprising one or more coding tree units and a bitstream of the video, wherein the bitstream is configured in accordance with a format rule, wherein the format rule specifies a size 32x32, a first syntax element indicative of a maximum transform block size is included in the bitstream (Figs. 1&2; 0144: information on a CTU size, information on a minimum block size, information on a maximum block size, information on a maximum block depth, information on a minimum block depth; 0184-9;0187: Information of the maximum and/or minimum size of the coding unit and information of the maximum and/or minimum size of the transformation block may be signaled or determined; 0189: Difference information between the size of a CTU and the maximum size of a transformation block may be signaled or determined…For example, for an intra slice, the maximum size of a ternary tree may be 32×32; 0554).
Lee does not explicitly disclose the following, however Lee teaches only when a size of the coding tree unit of the video is greater than (0190-0203: size conditions correlating to deduced information; 0190-1: As another example, the maximum size of a binary tree and/or the maximum size of a ternary tree may be signaled or determined at the slice level. Alternatively, the minimum size of the binary tree and/or the minimum size of the ternary tree may be signaled or determined at the slice level. Depending on size and depth information of the above-described various blocks, quad partition information, multi-type tree partition indication information, partition tree information and/or partition direction information may be included or may not be included in a bit stream; 0554)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have information may not be signaled but be deduced from a value (Lee 0203)
	

3. The method of claim 1, wherein the format rule further specifies that the maximum transform block size is equal to or less than the size of the coding tree unit (0184-9).


11. The method of claim 1, wherein the conversion includes encoding the video into the bitstream (Figs. 1&2).

12. The method of claim 1, wherein the conversion includes decoding the video from the bitstream (Figs. 1&2).

14. 17. The apparatus of claim 13, wherein the format rule further specifies that the maximum transform block size is equal to or less than the size of the coding tree unit (0184-9).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Li et al. US 2016/0234492.
Lee discloses:
4. The method of claim 1, further comprising: determining that an adaptive loop filter (ALF) process is applied for a current coding tree block of one or more coding tree blocks in a video region, wherein the bitstream is configured according to the format rule specifying that a single one second syntax element which indicates whether an ALF filter applied to the current coding tree block is conditionally included in the bitstream (0151: ALF; 0334: APS; 0554).
Lee does not explicitly disclose the following, however Li teaches is based on an adaptation parameter set (APS) or based on fixed filter sets (0021: proposals for ALF include a picture-based ALF approach, where a group of filters are signaled in an adaptation parameter set (APS) or picture parameter set (PPS) associated with a picture or frame. Which filter from the set of filters is applied to which pixels can be determined using either a block adaptive (BA) classification or a region adaptive (RA) classification)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to determine which filters to use for which pixels (Li 0021)

Allowable Subject Matter
Claims 5-10, 15, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/               Examiner, Art Unit 2483